Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Chen et al.				:
Application No. 16/413,226			:		Decision on Petition
Filing Date: May 5, 2019			:	
Patent No. 10,804,229				:
Issue Date: October 13, 2020			:			
Attorney Docket No. 066760-527446		:


This is a decision on the petition under 37 C.F.R. § 1.55(f) filed January 4, 2021, for acceptance of certified copies of two foreign applications submitted under 35 U.S.C. § 119(a)-(d).  

A grantable petition under 37 C.F.R. § 1.55(f) must include:
	
(1)	A certified copy of the foreign application, unless previously filed,
(2)	A showing of good and sufficient cause for the delay, and
(3)	The petition fee set forth in 37 C.F.R. § 1.17(g).

As to item (1), the petition includes a certified copy of Application No. 201821346590.3 filed in China on August 20, 2018, and Application No. 201810947668.5 filed in China on August 20, 2018.

As to item (2), Applicant has provided a sufficient explanation of the cause of the delay.

As to item (3), the petition includes the required petition fee of $220.

In view of the prior discussion, the requirements set forth in 37 C.F.R. § 1.55(f) have been satisfied, and the late certified copy of the foreign application is accepted.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions